Case 1:20-cv-00113-TSE-TCB Document 31 Filed 06/05/20 Page 1 of 27 PageID# 190



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

     BENEDICT EMESOWUM,                                   )
         Plaintiff,                                       )
                                                          )
                    v.                                    )           Civil Action No. 1:20-cv-113
                                                          )
     ARLINGTON COUNTY, et al.,                            )
          Defendants.                                     )

                                        MEMORANDUM OPINION

          Plaintiff, proceeding pro se, has filed an amended complaint in this § 1983 suit against

 Arlington County and five Arlington County police officers, alleging violations of plaintiff’s

 constitutional rights pursuant to the Fourth, Fifth, Eighth, and Fourteenth Amendments. Plaintiff’s

 allegations arise out of an incident that occurred on March 9, 2018 in which Arlington County

 police officers allegedly placed plaintiff in handcuffs for approximately forty minutes in a mall

 parking lot. At issue is defendants’ motion to dismiss the amended complaint for failure to state a

 claim.

          The matter has been fully briefed and thus is ripe for disposition. Oral argument is

 dispensed with as the facts and legal contentions are adequately set forth in the existing record and

 oral argument would not aid in the decisional process. 1 For the reasons that follow, defendants’

 motion to dismiss is granted in part and denied in part.

                                                          I.

          It is appropriate first to recount the procedural history of this case. On February 3, 2020,

 plaintiff, proceeding pro se, filed his original § 1983 complaint against Arlington Count and five




 1
  Rule 78, Fed. R. Civ. P., provides that a court may determine motions on the briefs without oral hearings. The
 hearing on these motions scheduled for June 12, 2020 is therefore cancelled.

                                                          1
Case 1:20-cv-00113-TSE-TCB Document 31 Filed 06/05/20 Page 2 of 27 PageID# 191



 Arlington County police officers in their official capacity, alleging violations of plaintiff’s

 constitutional rights pursuant to the Fourth, Eighth, and Fourteenth Amendments. On March 2,

 2020, defendants filed a motion to dismiss for failure to state a claim. By Order dated April 7,

 2020, plaintiff’s original complaint was dismissed without prejudice. See Emesowum v. Arlington

 County, et al., No. 20-cv-113, at Dkt. 22 (E.D. Va. Apr. 7, 2020). Plaintiff’s original complaint

 was dismissed without prejudice because the original complaint failed to allege sufficient facts

 that a policy or custom of Arlington County caused plaintiff’s injuries, as required to state a claim

 pursuant to 42 U.S.C. § 1983 in suits against municipalities and in official-capacity suits against

 local police officers. See id. at 3, 6.

         On April 28, 2020, plaintiff filed an amended complaint against the same defendants

 alleging similar claims under § 1983. In addition, the amended complaint sues the defendant police

 officers in their individual capacities and includes further factual allegations. Specifically, the

 amended complaint alleges that defendants are liable to plaintiff pursuant to § 1983 because of

 defendants’ (1) malicious prosecution of plaintiff; (2) false arrest and torture of plaintiff; and (3)

 reckless destruction of plaintiff’s property. On May 8, 2020, defendants filed the instant motion to

 dismiss the amended complaint for failure to state a claim. Defendants’ motion to dismiss makes

 the following arguments:

                 (i) plaintiff’s Fifth and Fourteenth Amendment Due Process claims for unlawful
                 arrest and any claim under the Eighth Amendment fail as a matter of law;

                 (ii) plaintiff’s official capacity claims do not allege any policy or custom of
                 Arlington County and thus must be dismissed for failure to state a claim;

                 (iii) plaintiff’s Fourteenth Amendment Equal Protection claim should be dismissed
                 because the amended complaint fails to show that plaintiff was intentionally treated
                 differently from a similarly situated individual and that there was no rational basis
                 for the difference in treatment;




                                                   2
Case 1:20-cv-00113-TSE-TCB Document 31 Filed 06/05/20 Page 3 of 27 PageID# 192



                         (iv) plaintiff’s individual capacity suits against defendants Kang, Mindell, Butzer,
                         and Buchofer should be dismissed for failure to allege any facts that those
                         defendants were personally involved in the alleged deprivation of plaintiff’s rights;
                         and

                         (v) plaintiff’s Fourth and Fifth Amendment claims against defendant Buxton in her
                         individual capacity should be dismissed for failure to state a claim and because
                         Buxton is protected by qualified immunity.

             For the reasons that follow, defendants’ motion to dismiss is granted in part and denied in

 part.

                                                          II.

             As required by Rule 12(b)(6), Fed. R. Civ. P., plaintiff’s well-pleaded allegations of fact

 are assumed to be true at this stage and all such alleged facts are viewed in the light most favorable

 to plaintiff. See Mylan Labs, Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993). The amended

 complaint contains the following relevant factual allegations:

        •    On March 9, 2018, at approximately 6:40 p.m., an accident occurred between plaintiff’s
             vehicle and a vehicle belonging to Dylan Anderson in a private parking lot located at 1400
             Joyce St., Arlington, VA 22202. The amended complaint alleges that Anderson blocked
             plaintiff’s vehicle from leaving the private drop-off area in front of the apartment complex,
             that Anderson refused to move his car when plaintiff requested Anderson to do so, and that
             when plaintiff attempted to drive away, Anderson “proceeded to move forward to block
             [p]laintiff’s exit [which] led to a scratching accident.” 2
        •    After the accident, plaintiff immediately called 911 and was allegedly informed that the
             police would not come to the scene because it was a minor accident with no injuries.
             Anderson refused to provide plaintiff with his personal information. As a result, plaintiff
             attempted to document the incident by taking photos and videos of Anderson and
             Anderson’s vehicle.
        •    Plaintiff then left the apartment complex and drove to a mall that “was a quarter mile from
             the location of the accident.” 3 The amended complaint alleges that Anderson followed
             plaintiff to the mall. Plaintiff parked his vehicle with his flashers on, and Anderson parked
             right behind plaintiff. The amended complaint alleges that, unbeknownst to plaintiff,
             Anderson called the police and falsely reported that plaintiff was fleeing the scene of an
             accident.


 2
     See Amended Complaint, Dkt. 25, at ¶ 11.

 3
     Id. at ¶¶ 19, 21.

                                                           3
Case 1:20-cv-00113-TSE-TCB Document 31 Filed 06/05/20 Page 4 of 27 PageID# 193



    •   Plaintiff went into the mall and returned to the mall parking lot about 5-10 minutes after
        leaving his car. When plaintiff returned to the parking lot, he was carrying hundreds of
        dollars’ worth of food that he had purchased.
    •   As plaintiff was returning to his vehicle with the purchased food, he was arrested by
        defendant Buxton and a male officer. The amended complaint alleges that the officers (i)
        did not ask who plaintiff was, if he was the driver of the vehicle, or for his version of what
        happened and (ii) refused to inform plaintiff why he was under arrest even after plaintiff
        asked. The amended complaint alleges that the officers ordered plaintiff to drop his food
        and immediately placed plaintiff in handcuffs.
    •   The amended complaint alleges that the police moved plaintiff to the adjacent sidewalk in
        handcuffs, and the five police officers then at the scene detained and questioned plaintiff
        for approximately forty minutes. Plaintiff was wearing only a t-shirt and an open jacket
        because he was in the process of removing his jacket in order to drive when he was placed
        in handcuffs. Because it was a cold night, plaintiff requested that the officers close his
        jacket or place him in the police car. The amended complaint alleges that the police refused
        to close plaintiff’s jacket, to put him in a police vehicle, or to take him to jail.
    •   While detained, plaintiff gave the police officers his phone and showed the police officers
        the videos that plaintiff had taken at the scene of the car accident. Upon plaintiff’s request,
        the police officers also verified that plaintiff’s phone number had contacted 911, but the
        police officers allegedly claimed that plaintiff could not have been told that no officer was
        going to be dispatched to the scene of the car accident.
    •   After approximately forty minutes, the police officers released plaintiff from the handcuffs
        and wrote plaintiff a summons for reckless driving, in violation of Va. Code § 46.2-852.
    •   The amended complaint alleges that there was no probable cause to arrest plaintiff because
        (i) the car accident/incident between plaintiff and Anderson occurred on private property;
        (ii) an accident is not grounds for an arrest; (iii) a mere conclusory accusation is not grounds
        for an arrest; (iv) plaintiff’s vehicle was conspicuously and properly parked next to the
        accuser’s vehicle; and (v) no inquiry was made to hear plaintiff’s side of any potential
        incident before arresting him.
    •   The amended complaint alleges that the police officers treated plaintiff unfairly and did not
        provide plaintiff the same rights and privileges as Anderson because of plaintiff’s race.
        Plaintiff is African-American. Anderson is Caucasian.
    •   The amended complaint alleges that plaintiff was wrongfully arrested, that plaintiff was
        tortured by being exposed to freezing temperatures, and that all of the food plaintiff
        purchased was damaged from being left out in the cold.
    •   The amended complaint further alleges that plaintiff was maliciously prosecuted. The
        reckless driving charge, for which defendant Buxton wrote plaintiff a summons as a result
        of the March 9, 2018 incident, was later amended to a charge of driving two abreast in a
        single lane, in violation of Va. Code § 46.2-857. After a bench trial, plaintiff was found not
        guilty of violating Va. Code § 46.2-857.
    •   The amended complaint further alleges that Arlington County has a systemic practice of
        violating the rights of minorities by conducting false arrests and malicious prosecutions

                                                   4
Case 1:20-cv-00113-TSE-TCB Document 31 Filed 06/05/20 Page 5 of 27 PageID# 194



         without questioning or investigating the accused. Specifically, the amended complaint cites
         four prior cases: Zemedagegehu v. Arthur, No. 1:15-cv-57; Vasquez v. Bombard, No. 1:08-
         cv-843; Heffernan v. Arlington County, No. 1:11-cv-1354; Touati v. Maloney, No. 1:17-
         cv-247.
     •   The amended complaint brings three specific claims for relief pursuant to 42 U.S.C. § 1983:
         (1) malicious prosecution; (2) false arrest and torture; and (3) reckless destruction of
         property.
     •   Plaintiff seeks (i) $100,000 in money damages for the injuries and sickness suffered, the
         goods damaged, and the lost income due to defense from malicious prosecution; (ii)
         punitive damages against defendants; and (iii) reasonable expenses incurred in litigation,
         including reasonable attorney fees and expert fees.
                                                    III.

         The well-settled motion to dismiss standard applicable here does not require extensive

 elaboration. As the Supreme Court has made clear, “[t]o survive a motion to dismiss, a complaint

 must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

 on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

 U.S. 544, 570 (2007)). Importantly, in making this determination the district court must “accept as

 true all well-pled facts in the complaint and construe them in the light most favorable to [the

 plaintiff].” United States v. Triple Canopy, Inc., 775 F.3d 628, 632 n.1 (4th Cir. 2015). But the

 district court is not bound to “accept as true a legal conclusion couched as a factual allegation.”

 Anand v. Ocwen Loan Servicing, LLC, 754 F.3d 195, 198 (4th Cir. 2014). Thus, “[t]hreadbare

 recitals of the elements of a cause of action, supported by mere conclusory statements, do not

 suffice.” Iqbal, 556 U.S. at 678. Instead, the complaint must allege facts that, if true, plausibly

 satisfy each element of the claims for which relief is sought. Accordingly, the motion to dismiss

 must be granted if the amended complaint does not allege a sufficient factual basis to create a

 plausible inference that plaintiff is entitled to the relief sought.




                                                     5
Case 1:20-cv-00113-TSE-TCB Document 31 Filed 06/05/20 Page 6 of 27 PageID# 195



                                                        IV.

         Plaintiff’s amended complaint alleges various claims under 42 U.S.C. § 1983. Section 1983

 imposes civil liability on one who, under color of State law, deprives any citizen of the United

 States or other person under the jurisdiction thereof of any right secured by the Constitution or

 laws of the United States. See 42 U.S.C. § 1983. In this respect, § 1983 “is not an independent

 source of substantive rights, but simply a vehicle for vindicating preexisting constitutional and

 statutory rights.” Safar v. Tingle, 859 F.3d 241, 245 (4th Cir. 2017) (citing Graham v. Connor,

 490 U.S. 386, 393–94 (1989)). Thus, the first step in any § 1983 claim is to pinpoint the specific

 right that is alleged to have been infringed. Id. (citing Baker v. McCollan, 443 U.S. 137, 140

 (1979)).

         Here, plaintiff contends that defendants are liable for (1) malicious prosecution, (2) false

 arrest and torture, and (3) reckless destruction of property because defendants (i) handcuffed

 plaintiff for approximately forty minutes on March 9, 2018, (ii) kept plaintiff handcuffed outside

 when it was cold, (iii) damaged the food plaintiff had just purchased by leaving it out in the cold

 while plaintiff was handcuffed, and (iv) proceeded to prosecute plaintiff for traffic infractions even

 though plaintiff was not guilty of any infraction. Plaintiff claims that defendants’ actions violated

 plaintiff’s rights under the Fourth, Fifth, Eighth, and Fourteenth Amendments.

         Inasmuch as plaintiff’s § 1983 claims are premised on the Fourteenth Amendment’s Due

 Process Clause 4—whether procedural or substantive due process—the claims must be dismissed



 4
  The amended complaint asserts a violation of the Fifth Amendment Due Process Clause. See Amended Complaint,
 Dkt. 25, at ¶ 66. But the Fifth Amendment Due Process Clause applies only to federal actors, whereas the
 Fourteenth Amendment Due Process Clause applies to state and local actors. See United States v. Al-Hamdi, 356
 F.3d 564, 573 n.11 (4th Cir. 2004). Here, the amended complaint alleges due process violations by local police
 officers. Accordingly, the allegations in the amended complaint are construed liberally to assert claims under the
 Fourteenth Amendment Due Process Clause, not the Fifth Amendment Due Process Clause. In any event, the
 Supreme Court teaches that the standards governing the analysis of due process claims under the Fourteenth
 Amendment apply with equal force to due process claims raised under the Fifth Amendment. See id.

                                                         6
Case 1:20-cv-00113-TSE-TCB Document 31 Filed 06/05/20 Page 7 of 27 PageID# 196



 because as the Supreme Court has made clear, allegations of false arrest, malicious prosecution,

 and unlawful seizure are all governed not by the procedural and due process components of the

 Fourteenth Amendment, but by the Fourth Amendment (incorporated in the Fourteenth

 Amendment). See Graham v. Connor, 490 U.S. 386, 388 (1989). In this respect, the Fourth

 Amendment “provides an explicit textual source of constitutional protection against [unreasonable

 seizures and arrests]” 5 and “define[s] the ‘process that is due’ for seizures of persons or property

 in criminal cases.” 6 Consequently, the Fourth Amendment, and not the more generalized notion of

 due process in the Fourteenth Amendment, provides the actionable ground for relief where, as

 here, a police officer is alleged to have arrested plaintiff falsely, maliciously prosecuted plaintiff,

 and unlawfully seized plaintiff and plaintiff’s property. 7 Accordingly, any of plaintiff’s § 1983

 claims premised on the Fifth Amendment Due Process Clause and the Fourteenth Amendment

 Due Process Clause must be dismissed with prejudice.

            For the same reasons, any of plaintiff’s § 1983 claims premised on the Eighth Amendment

 must be dismissed with prejudice. Plaintiff’s original complaint alleged a claim under the Eighth

 Amendment’s Cruel and Unusual Punishment Clause. Construed liberally, plaintiff’s amended

 complaint also attempts to state an Eighth Amendment claim for false arrest and torture, alleging

 that the police officer’s decision to leave plaintiff handcuffed in the cold for forty minutes

 amounted to torture. In this respect, the Supreme Court has made clear that claims for the use of

 excessive force in effectuating an arrest or other seizure are governed by the Fourth Amendment;

 claims of excessive force against a convicted prisoner are governed by the Eighth Amendment;



 5
     Graham v. Connor, 490 U.S. 386, 395 (1989).

 6
     Gerstein v. Pugh, 420 U.S. 103, 125 n.27 (1975).

 7
  See Taylor v. Waters, 81 F.3d 429, 435–36 (4th Cir. 1996) (holding that a defendant does not have a substantive
 due process liberty interest in avoiding prosecution upon less than probable cause).

                                                         7
Case 1:20-cv-00113-TSE-TCB Document 31 Filed 06/05/20 Page 8 of 27 PageID# 197



 and claims of post-arrest excessive force against an arrestee or pre-trial detainee are governed by

 the Fourteenth Amendment Due Process Clause. See Graham v. Connor, 490 U.S. 386, 395 &

 n.10 (1989); Sawyer v. Asbury, 537 F. App’x 283, 290 (4th Cir. 2013). Where, as here, the

 allegations of excessive force occurred “during the course of an arrest, investigatory stop, [or]

 other ‘seizure’ of a person,” the Fourth Amendment governs the cause of action. Riley v. Dorton,

 115 F.3d 1159, 1161 (4th Cir. 1997), abrogated on other grounds by Wilkins v. Gaddy, 559 U.S.

 34 (2010). Accordingly, any of plaintiff’s § 1983 claims premised on the Eighth Amendment must

 be dismissed with prejudice.

         Plaintiff also alleges a claim for reckless destruction of property in violation of the Fifth

 Amendment. In this respect, the Fifth Amendment Takings Clause provides that private property

 shall not “be taken for public use, without just compensation.” U.S. Const. amend. V. 8 It is well-

 settled that the Fifth Amendment Takings Clause is not implicated when the government exercises

 its police power. See Mugler v. Kansas, 123 U.S. 623 (1887). When determining whether

 government action constitutes an exercise of the police power, the relevant inquiry is the character

 of the government’s action in light of the particular facts of the case. Penn Central Transp. Co. v.

 City of New York, 438 U.S. 104, 124 (1978).

         Here, the amended complaint does not allege that plaintiff’s property was seized for public

 use nor that it was seized through any governmental power of eminent domain. Instead, the

 amended complaint alleges plaintiff’s food was seized when plaintiff was seized as part of law

 enforcement’s investigation of a call-for-service related to a motor vehicle accident. Thus, any

 damage to the food plaintiff purchased as a result of the alleged forty-minute seizure was




 8
  The Fifth Amendment Takings Clause has been incorporated to apply to the states through the Fourteenth
 Amendment. Murr v. Wisconsin, 137 S. Ct. 1933, 1942 (2017).

                                                        8
Case 1:20-cv-00113-TSE-TCB Document 31 Filed 06/05/20 Page 9 of 27 PageID# 198



 “merely…incidental or consequential” damage to private property in the course of law

 enforcement’s exercise of its police power, which does not amount to a government taking under

 the Fifth Amendment. Ridge Line, Inc. v. United States, 346 F.3d 1346, 1355-56 (Fed. Cir. 2003). 9

 Accordingly, plaintiff’s § 1983 claim against all defendants for reckless destruction of property in

 violation of the Fifth Amendment must be dismissed with prejudice.

            In sum, plaintiff’s § 1983 claims for (1) malicious prosecution and (2) false arrest and

 torture are based on alleged violations of plaintiff’s Fourth Amendment rights because all of

 plaintiff’s factual allegations arise out of the alleged unlawful seizure of plaintiff during the March

 9, 2018 incident. Further, for the reasons stated supra, plaintiff’s claims that defendants violated

 plaintiff’s Fifth, Eighth, and Fourteenth Amendment Due Process rights must be dismissed with

 prejudice.

                                                             V.

            After identifying the Fourth Amendment as the constitutional right at issue in plaintiff’s

 malicious prosecution and false arrest and torture claims, it is now appropriate to address plaintiff’s

 § 1983 claims against Arlington County and against the police officers in their official capacities.

 For the reasons that follow, plaintiff’s § 1983 claims against Arlington County and against the

 police officers in their official capacities must be dismissed with prejudice.

            The official capacity claims against the five Arlington County police officers are

 duplicative of plaintiff’s claims against Arlington County and must be dismissed on that basis

 alone. 10 See Ridpath v. Bd. of Governors Marshall Univ., 447 F.3d 292, 307 n.13 (4th Cir. 2006)



 9
   See also AmeriSource Corp. v. United States, 525 F.3d 1149, 1154 (Fed. Cir. 2008) (“[S]o long as the
 government's exercise of authority was pursuant to some power other than eminent domain, then the plaintiff has
 failed to state a claim for compensation under the Fifth Amendment.”); Lech v. Jackson, 791 F. App’x 711, 719
 (10th Cir. 2019) (same).

 10
      Plaintiff was previously informed of this determination in the April 7, 2020 Order that dismissed plaintiff’s

                                                              9
Case 1:20-cv-00113-TSE-TCB Document 31 Filed 06/05/20 Page 10 of 27 PageID# 199



 (citing Love–Lane v. Martin, 355 F.3d 766, 783 (4th Cir. 2004)). Arlington County is the

 appropriate defendant with respect to plaintiff’s official capacity claims because official capacity

 suits are “only another way of pleading an action against an entity of which an officer is an agent.”

 Kentucky v. Graham, 473 U.S. 159, 165 (1985). Accordingly, the official capacity claims against

 the five Arlington County police officers are dismissed with prejudice.

            With respect to plaintiff’s § 1983 claims against Arlington County, it is well-settled that

 municipalities and other local government units can be sued under § 1983 “when the execution of

 a government’s policy or custom…inflicts the [plaintiff’s] injury.” Monell v. Dep’t of Soc. Servs.,

 436 U.S. 658, 694 (1978). 11 Thus, a viable § 1983 Monell claim consists of two components: (1)

 the municipality had an unconstitutional policy or custom; and (2) the unconstitutional policy or

 custom caused a violation of the plaintiff’s constitutional rights. See, e.g., Bd. of Comm’rs of Bryan

 Cty., v. Brown, 520 U.S. 397, 403 (1997); Lytle v. Doyle, 326 F.3d 463, 471 (4th Cir. 2003). In

 other words, a municipality is liable when a “policy or custom” is “fairly attributable to the

 municipality as its ‘own,’ and is…the ‘moving force’ behind the particular constitutional

 violation.” Spell v. McDaniel, 824 F.2d 1380, 1387 (4th Cir. 1987) (internal citations omitted).

            In this respect, the amended complaint alleges that Arlington County has a policy or custom

 of violating the civil rights of minorities through “false arrests and malicious prosecution[s]

 without questioning or investigating the accused” and cites the names of four prior federal lawsuits

 in support of its allegations. 12 Defendants, for their part, argue that none of the cases cited in the


 original complaint without prejudice. See Emesowum v. Arlington County, et al., No. 20-cv-113, Dkt. 22, at 5 (E.D.
 Va. Apr. 7, 2020).

 11
    As noted in the April 7, 2020 Order that dismissed plaintiff’s original complaint without prejudice,
 “municipalities and other local government units cannot be sued under § 1983 ‘for an injury inflicted solely by its
 employees or agents’” under a respondeat superior theory. Emesowum v. Arlington County, et al., No. 20-cv-113,
 Dkt. 22, at 4 (E.D. Va. Apr. 7, 2020) (quoting Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978)).

 12
      See Amended Complaint, Dkt. 25, at ¶ 61. The four cases cited in the amended complaint are: Zemedagegehu v.

                                                          10
Case 1:20-cv-00113-TSE-TCB Document 31 Filed 06/05/20 Page 11 of 27 PageID# 200



 amended complaint support the allegation that Arlington County has a policy or custom of

 violating the civil rights of minorities through false arrests and malicious prosecutions.

         To analyze whether these four cases provide a plausible basis that Arlington County has a

 policy or custom that violated the constitutional rights of minorities, it is important to focus on the

 specific constitutional violation alleged in the amended complaint. In this respect, the amended

 complaint alleges that the Arlington County police officers’ decision to place plaintiff in handcuffs

 while investigating a traffic infraction violated plaintiff’s constitutional rights under the Fourth

 Amendment. Because the four cases that plaintiff cites are factually inapposite to the situation

 alleged here, namely none of the cases deal with traffic infractions or police responses to calls-for-

 service, and because each of those cases was dismissed at the threshold, the amended complaint

 fails to state sufficient factual allegations to create a plausible inference that Arlington County has

 a policy or custom of violating the civil rights of minorities through false arrests and malicious

 prosecutions. Accordingly, plaintiff’s § 1983 claims against Arlington County and against the

 police officers in their official capacities must be dismissed with prejudice.

         The first case cited in the amended complaint, Zemedagegehu v. Arthur, No. 1:15-cv-57,

 alleged violations of Title II of the Americans with Disabilities Act and Section 504 of the

 Rehabilitation Act of 1973 against the Arlington County Sheriff, the Virginia Department of

 Corrections, the Virginia Department of Corrections Director, the Virginia Board of Corrections,

 and a member of the Virginia Board of Corrections. 13 The complaint in Zemedagegehu alleged

 that the defendants in that case failed to provide Zemedagegehu with qualified American Sign


 Arthur, No. 1:15-cv-57; Vasquez v. Bombard, No. 1:08-cv-843; Heffernan v. Arlington County, No. 1:11-cv-1354;
 Touati v. Maloney, No. 1:17-cv-247.

 13
   The complaint was originally filed against the Arlington County Board, the Arlington County Sheriff’s Office,
 and the Arlington County Detention Facility. See Zemedagegehu v. Arthur, No. 1:15-cv-57, Dkt. 1, at ¶¶ 1, 5-7. An
 amended complaint terminated the action against the original defendants and instead sued the defendants named
 above. See id., Dkt. 21; Dkt. 24.

                                                        11
Case 1:20-cv-00113-TSE-TCB Document 31 Filed 06/05/20 Page 12 of 27 PageID# 201



 Language interpreter services and other auxiliary aids and services necessary to ensure effective

 communication during Zemedagegehu’s six-week-long detention at the Arlington County

 Detention Facility after Zemedagegehu was arrested for attempting to sleep at Ronald Reagan

 Washington National Airport. 14 The Virginia Department of Corrections, the Virginia Department

 of Corrections Director, the Virginia Board of Corrections, and the member of the Virginia Board

 of Corrections were all dismissed with prejudice on a threshold Rule 12 motion.15 Later, the

 plaintiff in Zemedagegehu dismissed the action against the Arlington County Sheriff pursuant to

 Rule 41(a)(1)(A)(ii) after having reached a mutually agreeable settlement. 16

             Clearly, the factual allegations in Zemedagegehu are inapposite to the factual allegations

 in the amended complaint here. In Zemedagegehu, the dispute arose out of the defendants alleged

 failure to provide Zemedagegehu with reasonable accommodations during Zemedagegehu’s

 incarceration at the Arlington County Detention Facility. Here, the dispute arises out of an alleged

 interaction between plaintiff and Arlington County police officers in a mall parking lot relating to

 the investigation of an alleged traffic infraction. Accordingly, Zemedagegehu does not provide any

 support for plaintiff’s claim that his interaction with the Arlington County police on March 9, 2018

 was part of Arlington County’s policy or custom of violating the civil rights of minorities through

 false arrests and malicious prosecutions.

             The second case cited in the amended complaint, Vasquez v. Bombard, No. 1:08-cv-843,

 alleged a violation of Vasquez’s § 1983 rights against Arlington County, the Arlington County




 14
      Zemedagegehu v. Arthur, No. 1:15-cv-57, Dkt. 21, at ¶¶ 1, 18-19.

 15
      See id. at Dkt. 44; Dkt. 45.

 16
      See id. at Dkt. 73.

                                                           12
Case 1:20-cv-00113-TSE-TCB Document 31 Filed 06/05/20 Page 13 of 27 PageID# 202



 Police Department, an Arlington County police officer, and a private citizen. 17 The complaint in

 Vasquez alleged that Vasquez was arrested and charged with assault by the Arlington County

 police, even though Vasquez was allegedly the victim of the assault, not the perpetrator. 18 In

 Vasquez, the plaintiff voluntarily dismissed the entire case without prejudice pursuant to Rule

 41(a) prior to any ruling on Arlington County and Arlington County Police Department’s pending

 motion to dismiss pursuant to Rule 12(b)(6). 19 Because Vasquez involved a violent assault and not

 the investigation of an alleged traffic infraction and because Vasquez was voluntarily dismissed

 prior to discovery or any court rulings, Vasquez provides no support for plaintiff’s claim that his

 interaction with the Arlington County police on March 9, 2018 was part of Arlington County’s

 policy or custom of violating the civil rights of minorities through false arrests and malicious

 prosecutions.

             The third case cited in the amended complaint, Heffernan v. Arlington County, No. 1:11-

 cv-1354, alleged a claim of malicious prosecution against eight defendants. 20 The complaint in

 Heffernan was dismissed without prejudice for lack of jurisdiction, 21 and Heffernan never filed an

 amended complaint nor appealed the dismissal order. Moreover, it appears that the complaint in




 17
      Vasquez v. Bombard, No. 1:08-cv-843, Dkt. 1.

 18
      See id. at ¶¶ 1-5.

 19
      Vasquez v. Bombard, No. 1:08-cv-843, Dkt. 6.
 20
   Heffernan v. Arlington County, No. 1:11-cv-1354, Dkt. 1-1. The eight defendants were: (i) Arlington County; (ii)
 Marita Wilson, social worker in the Child and Family Services Division of the Arlington County Department of
 Human Services; (iii) Jason McCandless, Arlington County, Virginia Assistant County Attorney; (iv) Sherri
 Brothers, Foster Care Supervisor for the Child and Family Services Division of the Arlington County Department of
 Human Services; (v) Karen Grane, Arlington County, Virginia Juvenile and Domestic Relations Court-Appointed
 Guardian ad Litem; (vi) Colin Brown, principal of Mckinley Elementary School in Arlington, Virginia; (vii)
 Theophani K. Stamos, Commonwealth’s Attorney for Arlington County, Virginia; and (viii) an “unknown”
 Assistant Commonwealth’s Attorney. See Heffernan v. Arlington County, No. 1:11-cv-1354, Dkt. 25, at 2.

 21
      See Heffernan v. Arlington County, No. 1:11-cv-1354, Dkt. 25, at 5-6.

                                                           13
Case 1:20-cv-00113-TSE-TCB Document 31 Filed 06/05/20 Page 14 of 27 PageID# 203



 Heffernan intended to allege malicious prosecution in relation to child care and foster abuse

 allegations. Accordingly, because the factual allegations in Heffernan bear no resemblance to the

 factual allegations at issue here and because the allegations in Heffernan were never litigated,

 Heffernan provides no support for plaintiff’s claim that his interaction with the Arlington County

 police on March 9, 2018 was part of Arlington County’s policy or custom of violating the civil

 rights of minorities through false arrests and malicious prosecutions.

             The fourth and final case cited in the amended complaint is Touati v. Maloney, No. 1:17-

 cv-247. The complaint in Touati alleged false arrest and malicious prosecution against Arlington

 County Child Protective Services, Arlington County, an Arlington County Police Officer, and the

 Commonwealth of Virginia. 22 The factual allegations in Touati related to Touati’s alleged

 abduction of a process server attempting to serve plaintiff with process related to Touati’s ongoing

 divorce proceedings and the subsequent allegedly malicious prosecution of Touati for abduction. 23

 The court dismissed Touati without prejudice pursuant to Rule 12(b)(6). 24 The plaintiff in Touati

 filed an amended complaint but never served it on the defendants in that case, and therefore the

 case was dismissed for failure to prosecute. 25 Here, again, the factual allegations in Touati, as they

 were in Zemedagegehu, Vasquez, and Heffernan, are inapposite to the factual allegations here

 because an arrest related to an allegation of the violent crime of abduction is categorically different

 from an allegation related to an alleged traffic infraction. Moreover, like the other cases cited by

 plaintiff in the amended complaint here, Touati was never litigated on the merits. Accordingly,




 22
      Touati v. Maloney, No. 1:17-cv-247, Dkt. 1.

 23
      Id. at ¶¶ 25-32.

 24
      Touati v. Maloney, No. 1:17-cv-247, Dkt. 9.

 25
      Touati v. Maloney, No. 1:17-cv-247, Dkt. 11.

                                                     14
Case 1:20-cv-00113-TSE-TCB Document 31 Filed 06/05/20 Page 15 of 27 PageID# 204



 Touati does not provide support for plaintiff’s allegation that his interaction with the Arlington

 County police on March 9, 2018 was part of Arlington County’s policy or custom of violating the

 civil rights of minorities through false arrests and malicious prosecutions.

            In sum, the cases cited by plaintiff in the amended complaint provide no plausible factual

 basis to support that plaintiff’s interaction with the Arlington County police on March 9, 2018 was

 part of Arlington County’s alleged policy or custom of violating the civil rights of minorities

 through false arrests and malicious prosecutions. Accordingly, plaintiff’s § 1983 claims against

 Arlington County and against the police officers in their official capacities must be dismissed with

 prejudice.

                                                   VI.

            Next, it is appropriate to consider plaintiff’s § 1983 claims against defendants Kang,

 Mindell, Butzer, and Buchofer in their individual capacities. Because the amended complaint lacks

 a sufficient factual basis to infer a plausible § 1983 claim against defendants Kang, Mindell,

 Butzer, and Buchofer, the individual capacity claims against those defendants must be dismissed.

            The amended complaint merely alleges that defendants Kang, Mindell, Butzer, and

 Buchofer “interrogated” plaintiff after defendant Buxton had handcuffed plaintiff. 26 It is well-

 settled that suits against officials in their individual capacity cannot succeed absent proof of some

 degree of personal involvement in the alleged deprivation of rights. See Wilcox v. Brown, 877 F.3d

 161, 170 (4th Cir. 2017); Vinnedge v. Gibbs, 550 F.2d 926, 928–29 (4th Cir. 1977). Here, the

 conclusory assertion that defendants Kang, Mindell, Butzer, and Buchofer “interrogated” plaintiff

 while he was handcuffed fails to provide a plausible basis that those defendants were involved in

 the alleged deprivation of plaintiff’s rights. The amended complaint alleges constitutional



 26
      Amended Complaint, Dkt. 25, at ¶ 32.

                                                    15
Case 1:20-cv-00113-TSE-TCB Document 31 Filed 06/05/20 Page 16 of 27 PageID# 205



 violations stemming from the decision to place plaintiff in handcuffs and from the decision to issue

 plaintiff a summons for reckless driving. Defendants Kang, Mindell, Butzer, and Buchofer are not

 alleged to have been personally involved in either of those decisions. Accordingly, the § 1983

 claims against defendants Kang, Mindell, Butzer, and Buchofer must be dismissed.

                                                        VII.

         Next, it is appropriate to consider the amended complaint’s § 1983 claims against

 defendant Buxton for (1) malicious prosecution and for (2) false arrest and torture, in violation of

 plaintiff’s Fourth Amendment rights.

                                                          A.

         Defendants seek dismissal of plaintiff’s § 1983 claim for malicious prosecution on the

 ground that this claim fails to allege facts that plausibly support a claim for malicious prosecution.

 In this regard, the Fourth Circuit has explained that a “malicious prosecution claim under § 1983

 is properly understood as a Fourth Amendment claim for unreasonable seizure which incorporates

 certain elements of the common law tort.” Lambert v. Williams, 223 F.3d 257, 261 (4th Cir. 2000).

 To state a malicious prosecution claim under § 1983, “a plaintiff must allege that the defendant (1)

 caused (2) a seizure of the plaintiff pursuant to legal process unsupported by probable cause, and

 (3) criminal proceedings terminated in plaintiff’s favor.” Evans v. Chalmers, 703 F.3d 636, 647

 (4th Cir. 2012).

         Here, it is undisputed that the criminal proceedings were terminated in plaintiff’s favor

 because plaintiff was found not guilty after a bench trial. 27 Moreover, the amended complaint

 alleges that defendant Buxton caused plaintiff’s seizure by placing plaintiff in handcuffs, telling




 27
   See Amended Complaint, Dkt. 25, at ¶ 56 (“Plaintiff secured a favorable termination via an acquittal.”);
 Summons, Dkt. 27-1 (plaintiff was tried and found not guilty).

                                                         16
Case 1:20-cv-00113-TSE-TCB Document 31 Filed 06/05/20 Page 17 of 27 PageID# 206



 plaintiff that he was under arrest, and issuing plaintiff the summons for reckless driving. 28 Thus,

 the amended complaint plausibly pleads the first and third elements of a § 1983 malicious

 prosecution claim, and defendants challenge only the second element, namely that the seizure of

 plaintiff pursuant to legal process was unsupported by probable cause.

            In this respect, defendants argue that releasing plaintiff on a summons is not a “seizure”

 within the meaning of the Fourth Amendment. But the only Fourth Circuit case cited by defendants

 specifically declined to address that issue. See Burrell v. Virginia, 395 F.3d 508, 514 n.6 (4th Cir.

 2005) (“Whether a summons constitutes a seizure for Fourth Amendment purposes is not clear.”).

 Defendants therefore rely on two district court decisions to support the proposition that a summons

 in lieu of an arrest is not a seizure within the meaning of the Fourth Amendment. See Myers v.

 Shaver, 245 F. Supp. 2d. 805, 812 (W.D. Va. 2003); Guerriero v. Mayo, No. 2:15-cv-385, Dkt. 23

 at 10-11 (E.D. Va. Sept. 1, 2016). 29 But those cases are inapposite to the situation alleged in the

 amended complaint here because the plaintiffs in those cases were never detained nor placed in

 handcuffs.

            In stark contrast to the district court decisions cited by defendants, the amended complaint

 here alleges that plaintiff was in handcuffs for approximately forty minutes before defendant

 Buxton released him with a summons for reckless driving. The test applied to determine whether

 a person has been seized for purposes of the Fourth Amendment is whether, under the totality of



 28
      See Amended Complaint, Dkt. 25, at ¶¶ 24-26; Summons, Dkt. 27-1.

 29
    Defendants also cite a case from the First Circuit for the proposition that the issuance of a summons is not a
 seizure under the Fourth Amendment. See Britton v. Maloney, 196 F.3d 24, 29 (1st Cir. 1999). Britton is clearly
 inapposite and unpersuasive because the plaintiff in Britton “merely received a summons in the mail. He was never
 arrested on the charges at issue. Nothing in the record indicates that he had to post a bond or to limit his travel
 before the ultimate hearing in which those charges were dismissed for want of prosecution.” Id. In contrast, the
 amended complaint here alleges a categorically different situation, namely that plaintiff here was placed in
 handcuffs, told that he was under arrest, and held for approximately forty minutes in this condition before being
 issued a summons and released.

                                                         17
Case 1:20-cv-00113-TSE-TCB Document 31 Filed 06/05/20 Page 18 of 27 PageID# 207



 the circumstances surrounding the encounter, a reasonable person in the plaintiff’s position “would

 have felt free to decline the officers’ requests or otherwise terminate the encounter.” Florida v.

 Bostick, 501 U.S. 429, 438 (1991); United States v. Lattimore, 87 F.3d 647, 653 (4th Cir. 1996)

 (en banc). In this respect, the Fourth Circuit has made clear that a police officer’s decision to

 handcuff someone, whether as part of an arrest or as part of an investigative detention, constitutes

 a seizure under the Fourth Amendment. See Turmon v. Jordan, 405 F.3d 202, 205 (4th Cir. 2005).

 Accordingly, based on the factual allegations in the amended complaint, plaintiff was seized under

 the Fourth Amendment when defendant Buxton placed plaintiff in handcuffs prior to writing him

 a summons for reckless driving.

        To state a claim for § 1983 malicious prosecution, a plaintiff must plausibly allege not only

 that the plaintiff was seized within the meaning of the Fourth Amendment, but also that the seizure

 was pursuant to legal process unsupported by probable cause. See Evans v. Chalmers, 703 F.3d

 636, 647 (4th Cir. 2012). In this respect, the amended complaint alleges that there was no probable

 cause to handcuff plaintiff and to issue plaintiff a summons for reckless driving because the car

 accident between plaintiff and Anderson occurred on private property, namely within an apartment

 building complex. In response, defendants argue that defendant Buxton had reasonable suspicion

 to perform an investigatory stop of plaintiff for fleeing the scene of an accident based on

 Anderson’s call to the police for service. Defendants further contend that the Virginia statute that

 prohibits fleeing the scene of an accident—Va. Code § 46.2-894—makes no distinction between

 an accident occurring on public or private property, and therefore that defendant Buxton had

 jurisdiction to perform an investigatory stop of plaintiff and write plaintiff a summons.

        Defendants are correct that Va. Code § 46.2-894, which prohibits fleeing the scene of an

 accident, does not distinguish between an accident occurring on private or public property. In



                                                 18
Case 1:20-cv-00113-TSE-TCB Document 31 Filed 06/05/20 Page 19 of 27 PageID# 208



 contrast, however, the offense with which plaintiff was charged via summons, Va. Code § 46.2-

 852, only applies to “any person who drives a vehicle on any highway.” Va. Code § 46.2-852. 30

 And based on the allegations in the amended complaint, it is unclear whether the location of the

 car accident between plaintiff and Anderson qualifies as a “highway” as that term is defined by

 Virginia statute. Compare Kay Mgmt. Co. v. Creason, 220 Va. 820, 830-32 (1980) (holding that

 “the evidence of accessibility to the public for free and unrestricted use gave rise to a prima facie

 presumption that the streets of [the apartment complex] were highways within the definition of

 [the Virginia Code].”), with Prillaman v. Commonwealth, 199 Va. 401, 407-08 (1957) (holding

 that the parking lot of a gas station did not constitute a highway under the Virginia Code because

 public access was restricted to the private owner’s invitation for private business purposes).

 Without further information about “the degree to which the [apartment complex road] is open to

 public use for vehicular traffic,” it cannot be determined whether defendant Buxton had probable

 cause to issue plaintiff a summons for violating Va. Code § 46.2-852 based on the car accident

 between plaintiff and Anderson. Furman v. Call, 234 Va. 437, 439 (1987). Accordingly, on the

 current record, and viewing plaintiff’s alleged facts in the light most favorable to plaintiff as

 required at this stage, it appears that plaintiff has adequately pled an actionable § 1983 malicious

 prosecution claim against defendant Buxton.




 30
    The Virginia Code defines “highway” as “the entire width between the boundary lines of every way or place open
 to the use of the public for purposes of vehicular travel in the Commonwealth, including the streets and alleys, and,
 for law-enforcement purposes, (i) the entire width between the boundary lines of all private roads or private streets
 that have been specifically designated ‘highways’ by an ordinance adopted by the governing body of the county,
 city, or town in which such private roads or streets are located and (ii) the entire width between the boundary lines
 of every way or place used for purposes of vehicular travel on any property owned, leased, or controlled by the
 United States government and located in the Commonwealth.” Va. Code § 46.2-100.

                                                          19
Case 1:20-cv-00113-TSE-TCB Document 31 Filed 06/05/20 Page 20 of 27 PageID# 209



                                                  B.

        Defendants also seek dismissal of plaintiff’s § 1983 claim for false arrest and torture.

 Plaintiff’s claim of false arrest and torture is more appropriately considered as two separate claims,

 namely (i) an unlawful seizure claim based on defendant Buxton’s detention of plaintiff and (ii) a

 use of excessive force claim for putting plaintiff in handcuffs before asking him any questions. For

 the reasons that follow, defendants’ motion to dismiss plaintiff’s § 1983 claim against defendant

 Buxton is denied with respect to plaintiff’s unlawful seizure claim and plaintiff’s use of excessive

 force claim.

        With respect to plaintiff’s seizure by defendant Buxton, analysis begins with the two-prong

 test announced in Terry v. Ohio, 392 U.S. 1, 19-20 (1968). The Fourth Circuit applies the two-

 prong Terry test when analyzing the propriety of a traffic stop “[b]ecause an ordinary traffic stop

 is more analogous to an investigative detention than a custodial arrest.” United States v. Green,

 740 F.3d 275, 279 (4th Cir. 2014) (internal citations omitted). Although the March 9, 2018 incident

 alleged in the amended complaint is not an ordinary traffic stop because the police officers were

 responding to a call-for-service rather than pulling over a vehicle after witnessing a traffic

 infraction, the March 9, 2018 incident is nevertheless appropriately analyzed under the Terry

 framework because it is more analogous to an investigative detention than a custodial arrest. The

 Terry framework mandates a two-prong test, namely “(1) whether the officer’s action was justified

 at its inception, and (2) whether it was reasonably related in scope to the circumstances which

 justified the interference in the first place.” United States v. Rusher, 966 F.2d 868, 875 (4th Cir.

 1992) (quoting Terry, 392 U.S. at 20).

        A traffic stop is reasonable at its inception if it is justified by probable cause or reasonable

 suspicion. United States v. Johnson, 734 F.3d 270, 274 (4th Cir. 2013). Here, according to the



                                                  20
Case 1:20-cv-00113-TSE-TCB Document 31 Filed 06/05/20 Page 21 of 27 PageID# 210



 amended complaint, defendant Buxton was responding to a call-for-service that informed the

 police that plaintiff was fleeing the scene of an accident. Virginia Code § 46.2-984 makes it

 unlawful to leave the scene of an accident in which an attended vehicle was damaged without

 providing certain information either to local law enforcement or to an occupant of the other vehicle.

 See Va. Code § 46.2-894. Thus, based solely on the allegations in the amended complaint,

 defendant Buxton at least had reasonable suspicion to detain plaintiff and to perform an

 investigatory stop based on Anderson’s call-for-service. Accordingly, defendant Buxton’s seizure

 of plaintiff was justified at its inception, and the first prong of Terry is satisfied.

         With respect to Terry’s second-prong—the reasonableness of the scope and the duration of

 plaintiff’s seizure, the current record, the amended complaint, discloses that defendant Buxton did

 not do anything unrelated to the investigation of the call-for-service that plaintiff had left the scene

 of an accident. During the alleged forty-minute period that plaintiff was detained, the amended

 complaint claims that plaintiff showed defendant Buxton and the other police officers the videos

 on his cell phone that plaintiff had taken of the accident and of Anderson refusing to provide

 plaintiff with his information. The amended complaint further alleges that defendant Buxton and

 the other police officers confirmed that plaintiff’s phone number had in fact called 911 to report

 the accident. There is no doubt that these inquiries took time and that these inquiries were

 appropriate, especially given plaintiff’s allegation that Anderson falsely reported that plaintiff

 improperly left the scene of the accident. Thus, on this record, defendant Buxton’s seizure of

 plaintiff was justified at its inception, and the scope and the duration of plaintiff’s detention do not

 appear on the face of the current record to be excessive. But forty minutes is a significant period

 of time for an investigatory detention related to an alleged traffic infraction, and therefore it is

 plausible that a full record may demonstrate that the duration of plaintiff’s detention was



                                                    21
Case 1:20-cv-00113-TSE-TCB Document 31 Filed 06/05/20 Page 22 of 27 PageID# 211



 unreasonable in this case. Accordingly, defendants’ motion to dismiss plaintiff’s § 1983 unlawful

 seizure claim against defendant Buxton must be denied.

           Moreover, this does not end the analysis of plaintiff’s unlawful seizure claim because even

 if defendant Buxton’s seizure of plaintiff was justified at its inception and in its scope and duration,

 that does not mean that defendant Buxton’s use of handcuffs to detain plaintiff was reasonable

 under the Fourth Amendment. In this respect, the amended complaint alleges that defendant

 Buxton immediately handcuffed plaintiff and told him that he was under arrest without asking

 plaintiff any questions. The amended complaint further alleges that plaintiff remained in handcuffs

 for forty minutes in the cold weather while defendant Buxton and the other police officers

 investigated plaintiff’s alleged traffic infraction. Construed liberally, these factual allegations

 allege a § 1983 claim for use of excessive force in violation of plaintiff’s Fourth Amendment

 rights.

           In this respect, the Fourth Amendment prohibition against unreasonable seizures bars the

 use of excessive force on free citizens, whether it be “in the course of an arrest, investigatory stop,

 or other ‘seizure.’” Graham v. Connor, 490 U.S. 386, 395 (1989); see Wilson v. Prince George’s

 Cty., 893 F.3d 213, 219 (4th Cir. 2018). To determine whether an officer has used excessive force

 when seizing a free citizen, an “objective reasonableness” standard is applied. E.W. by & through

 T.W. v. Dolgos, 884 F.3d 172, 179 (4th Cir. 2018). In this respect, the Fourth Circuit has made

 clear that “[t]he question is whether a reasonable officer in the same circumstances would have

 concluded that a threat existed justifying the particular use of force.” Anderson v. Russell, 247 F.3d

 125, 129 (4th Cir. 2001). This objective inquiry is based on the totality of the circumstances,

 “including three factors in particular: [1] the severity of the crime at issue, [2] whether the suspect

 poses an immediate threat to the safety of the officers or others, and [3] whether he is actively



                                                   22
Case 1:20-cv-00113-TSE-TCB Document 31 Filed 06/05/20 Page 23 of 27 PageID# 212



 resisting arrest or attempting to evade arrest by flight.” Smith v. Ray, 781 F.3d 95, 101 (4th Cir.

 2015) (internal quotation marks omitted) (the “Graham factors”).

        Here, the parties dispute whether handcuffing plaintiff was justified under the

 circumstances. Importantly, the Fourth Circuit has made clear that it “has never held that using

 handcuffs is per se reasonable.” Dolgos, 884 F.3d at 180 (holding that handcuffing a minor who

 was calm and complaint was a violation of minor’s Fourth Amendment rights despite the police

 officer having probable cause to arrest the minor because the police officer “took a situation where

 there was no need for any physical force and used unreasonable force disproportionate to the

 circumstances presented”).

        With respect to the first Graham factor, the crime being investigated here, fleeing the scene

 of an accident with minor property damage, constitutes a Class 1 misdemeanor pursuant to Va.

 Code § 46.2-894. Although fleeing the scene of an accident is a serious crime, the amended

 complaint alleges that this accident was extremely minor. Accordingly, the first Graham factor

 weighs against plaintiff, but only very slightly, because fleeing the scene of an accident is a Class

 1 misdemeanor. See Dolgos, 884 F.3d at 180 (finding that the first Graham factor weighs against

 plaintiff with respect to the crime of assault but that the “finding is tempered…by the fact that the

 offense is a misdemeanor”).

        With respect to the second Graham factor, there is no indication from the current record

 that plaintiff posed an immediate threat to the safety of the officers or others. The amended

 complaint alleges that plaintiff was carrying bags of food out of the mall when defendant Buxton

 told him to drop the bags of food and put him in handcuffs. On this record, there is no indication

 that plaintiff possessed any weapons, made any threats, or otherwise posed any immediate threat




                                                  23
Case 1:20-cv-00113-TSE-TCB Document 31 Filed 06/05/20 Page 24 of 27 PageID# 213



 to the police officers or others. Accordingly, on the current record, the second Graham factor

 weighs heavily in plaintiff’s favor.

         With respect to the third Graham factor, there is no indication from the current record that

 plaintiff was actively resisting arrest or attempting to evade arrest by flight. Although defendant

 Buxton was investigating a call-for-service that reported plaintiff was fleeing the scene of an

 accident, the totality of the circumstances in the current record do not indicate that plaintiff was

 resisting or evading arrest. The amended complaint alleges that the mall parking lot where

 defendant Buxton placed plaintiff in handcuffs was only a quarter-mile from the scene of the

 accident, that plaintiff’s car was parked in the mall parking lot with its flashers on, and that plaintiff

 was exiting the mall carrying bags of food. On the current sparse record, consisting only of the

 amended complaint and the summons, the totality of the circumstances do not indicate that plaintiff

 was resisting arrest or attempting to evade arrest at the time that plaintiff was placed in handcuffs.

 Accordingly, on the current record, the third Graham factor weighs in plaintiff’s favor.

         In sum, based on the current record, which consists only of the amended complaint and the

 summons, and viewing the evidence in the light most favorable to plaintiff as is required at this

 stage of the litigation, plaintiff has pled a plausible § 1983 use of excessive force claim against

 defendant Buxton. A more informed analysis of defendant Buxton’s decision to handcuff plaintiff

 immediately, and to keep plaintiff in handcuffs for forty minutes, must await development of a

 more complete record. Accordingly, defendants’ motion to dismiss plaintiff’s § 1983 use of

 excessive force claim against defendant Buxton must be denied.

                                                    C.

         Defendants also argue that even if plaintiff has alleged a plausible § 1983 malicious

 prosecution, unlawful seizure, or use of excessive force claim against defendant Buxton, defendant



                                                    24
Case 1:20-cv-00113-TSE-TCB Document 31 Filed 06/05/20 Page 25 of 27 PageID# 214



 Buxton is protected by qualified immunity. Qualified immunity operates to protect law

 enforcement and other government officials from civil damages liability for alleged constitutional

 violations stemming from their discretionary functions. See Anderson v. Creighton, 483 U.S. 635,

 638-39 (1987). Thus, the violation of the constitutional right must be clearly established for the

 government official to be liable for civil damages. See Saucier v. Katz, 533 U.S. 194, 201 (2001).

 In this respect, the Supreme Court has made clear that the “dispositive inquiry in determining

 whether a right is clearly established is whether it would be clear to a reasonable officer that his

 [or her] conduct was unlawful in the situation he [or she] confronted.” Id. at 202.

          At this stage, the plausibility assessment of plaintiff’s § 1983 malicious prosecution,

 unlawful seizure, and use of excessive force claims is limited to the well-pleaded facts in the

 amended complaint. Importantly, defendant Buxton and the other police officers’ version of events

 are not part of the current record. In this case, a more informed analysis of defendant Buxton’s

 entitlement to qualified immunity must await development of a more complete record and perhaps

 trial.

                                                         VIII.

          Finally, construed liberally, the amended complaint also alleges a § 1983 claim against

 Arlington County based on a violation of plaintiff’s Fourteenth Amendment right to Equal

 Protection. 31 For the reasons that follow, the amended complaint provides a sufficient factual basis

 to state a plausible Fourteenth Amendment Equal Protection Clause claim against Arlington

 County.




 31
   See Amended Complaint, Dkt. 25, at ¶ 52 (“The malicious prosecution claim of plaintiff is as a result of
 [defendants’] blatant violation of his 14th [A]mendment rights that…the equal protections of the law…were
 extended to Dylan Anderson but not [p]laintiff.”); ¶ 69 (Defendants “did not offer plaintiff an equal protection of the
 law and afforded Dylan Anderson more protection and access because of his apparent race (Caucasian).”).

                                                           25
Case 1:20-cv-00113-TSE-TCB Document 31 Filed 06/05/20 Page 26 of 27 PageID# 215



        The Supreme Court has recognized successful equal protection claims brought by a “class

 of one,” “where the plaintiff alleges that [ ]he has been intentionally treated differently from others

 similarly situated and that there is no rational basis for the difference in treatment.” Vill. of

 Willowbrook v. Olech, 528 U.S. 562, 564 (2000). In this respect, the amended complaint alleges

 that plaintiff called 911 to report the accident between plaintiff and Anderson and that plaintiff

 was told that the police would not respond because it was a minor accident. The amended

 complaint further alleges that Anderson then called 911 to report that plaintiff was fleeing the

 scene of an accident and that the police did respond to Anderson’s call for service. On this record,

 plaintiff and Anderson were similarly situated in that they both called 911 to report issues

 involving a traffic accident and they both requested service from the police.

        Defendants argue, however, that there was a rational basis for the difference in treatment

 between plaintiff’s call and Anderson’s call. Specifically, defendants argue that there is a rational

 basis to respond differently to a call-for-service related to fleeing the scene of an accident and a

 call-for-service related to the report of a minor car accident. On a more developed record, it may

 be true that there was a rational basis for the difference in treatment between plaintiff’s call and

 Anderson’s call. But based solely on the factual allegations in the amended complaint, assumed as

 true at this stage of the litigation, and viewing the alleged facts in the light most favorable to

 plaintiff as is required at this stage, plaintiff has pled a plausible § 1983 Equal Protection claim

 against Arlington County. Accordingly, defendants’ motion to dismiss plaintiff’s § 1983 Equal

 Protection claim against Arlington County must be denied.

                                           *       *       *

        For the reasons set forth above, defendants’ motion to dismiss the amended complaint is

 granted in part and denied in part. Specifically, defendants’ motion to dismiss is granted with

 respect to the following claims:
                                                   26
Case 1:20-cv-00113-TSE-TCB Document 31 Filed 06/05/20 Page 27 of 27 PageID# 216



                  (i) plaintiff’s § 1983 claims that allege violations of plaintiff’s Fifth, Eighth, and
                  Fourteenth Amendment Due Process rights against all defendants are dismissed
                  with prejudice;

                  (ii) plaintiff’s § 1983 claims that allege violations of plaintiff’s Fourth Amendment
                  rights against Arlington County and the five police officer defendants in their
                  official capacities are dismissed with prejudice; and

                  (iii) plaintiff’s § 1983 claims that allege violations of plaintiff’s Fourth Amendment
                  rights against defendants Kang, Mindell, Butzer, and Buchofer in their individual
                  capacities are dismissed without prejudice.

         Accordingly, plaintiff’s surviving claims are:

                  (i) a § 1983 malicious prosecution claim against defendant Buxton in her individual
                  capacity;

                  (ii) a § 1983 unlawful seizure claim against defendant Buxton in her individual
                  capacity;

                  (iii) a § 1983 use of excessive force claim against defendant Buxton in her
                  individual capacity; 32 and

                  (iv) a § 1983 Equal Protection claim against Arlington County related to the
                  difference in treatment between plaintiff’s call-for-service and Anderson’s call-for-
                  service.

         An appropriate order will issue separately.

         The Clerk is directed to send a copy of this Opinion to plaintiff and to all counsel of record.



 Alexandria, Virginia
 June 5, 2020




 32
   Plaintiff’s use of the term “torture” to characterize defendant Buxton’s treatment of plaintiff—namely, that
 defendant Buxton handcuffed plaintiff and left plaintiff on the sidewalk—plausibly alleges an excessive use of force
 claim. The use of the evocative term “torture” does not add anything to the analysis of plaintiff’s use of excessive
 force claim and therefore is not used in discussion of that claim.

                                                         27
